                    Case 7:93-mj-02683-MRG Document 3 Filed 11/20/20 Page 1 of 1

              7:93-mj-02683-MRG-1                               Robert J. Sager


       Capt. Kristen Dorfman




✔        Status Conference




Government counsel Kristen Dorfman present via Skype. Defendant NOT present. The Government is no longer in possession of
evidence to prosecute, and moves to dismiss this case in the interest of justice. Order of Dismissal entered.
(See Transcript)....J, Goldberg.

(Recorded by AT&T Teleconferencing: 06 mins)




         11/20/2020                                           /S/ MRG
